Dismissed and
Memorandum Opinion filed May 10, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00260-CV
____________
 
NICOLE HILL AKA NICOLE HOLTZ, Appellant
 
V.
 
TOOTSIES, INC., Appellee
 
 

On Appeal from the County Civil Court at
Law No. 4
Harris County, Texas
Trial Court Cause No. 969651
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed December 9, 2010. 
Appellant filed a timely motion for new trial.  The notice of appeal was due
March 9, 2011.  See Tex. R. App.
P. 26.1.  Appellant, however, filed a notice of appeal on March 11, 2011,
a date within 15 days of the due date for the notice of appeal.  See
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  Appellant did not
file a motion to extend time to file the notice of appeal.  On April 12, 2011,
we ordered appellant to file a motion to extend time to file the notice of
appeal on or before April 22, 2011 containing the required information.  See
Tex. R. App. P. 26.3; 10.5(b). 
Appellant did not file a motion.  We, therefore, dismiss the appeal.  See Tex. R. App. P. 42.3.
 
                                                                        PER
CURIAM
 
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Boyce.